                         Case 1:18-cv-09753-LGS Document 117 Filed 03/10/21 Page 1 of 1

                            REX WHITEHORN & ASSOCIATES, P.C.
                                                    ATTORNEYS AT LAW
     REX WHITEHORN                                                                                           11 GRACE AVENUE
                                                                                                                     SUITE 411
     APHRODITE HEPHEASTOU                                                                          GREAT NECK, NEW YORK 11021
     CAESAR D. RICHBOW
     DENIS FISHMAN                                                                                         TEL: (516) 829-5000
                                                                                                           FAX: (516) 829-5190
     OF COUNSEL:                                                                                      AH@RWASSOCIATESPC.COM
     MARK D. MERMEL                                                                                   RW@RWASSOCIATESPC.COM
     DENNIS M. REISMAN


            VIA ECF
                                                                                    March 9, 2021
            Honorable Sarah L. Cave
            United States Courthouse
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

                     Re:     Elizabeth Flint v. Allen/Orchard, LLC, et. al
                             Docket No. 1:18-cv-09753 (LGS) (HBP)

            Dear Hon. Cave:

                    In accordance with ECF#115, the parties were directed to appear for a settlement
            conference on March 11, 2021 at 10:30 a.m. using the part’s conference call line. On Sunday,
            March 7, 2021, Mr. Hoyda, the individual with authority to appear on behalf of Allen/Orchard
            LLC was called out of the country due to a dire medical situation in Israel concerning his
            brother. We understand that Mr. Hoyda’s brother is in critical condition but do not have any
            confirmation on how long Mr. Hoyda will be out of the country. We notified counsel for
            Plaintiff and Co-Defendant requesting their consent in seeking this adjournment. Mr. Levine,
            appearing for the Rockwood Defendant’s consented to the adjournment. Counsel for Plaintiff
            has not responded.

                    Since our office is unsure when Mr. Hoyda will return, we ask that the court direct the
            parties to submit a status letter within two weeks with either an update on Mr. Hoyda’s return
            and/or possible dates for a settlement conference. We apologize for any inconvenience this
            adjournment may have caused. This is the first request of this settlement conference. We thank
            the Court for its consideration of the above matter and are available for a conference call if
            necessary to discuss same.

Defendants' letter-motion requesting an adjournment of the                   Sincerely,
March 11, 2021 settlement conference (ECF No. 116) is
GRANTED and the upcoming settlement conference is adjourned
sine die. The parties shall submit a joint status report including           Rex Whitehorn, Esq.
mutually agreeable   proposed
             cc: Plaintiff      dates for the settlement
                           and Co-Defendant’s
conference on  Wednesday,
             Counsel via ECF  March  24, 2021.

The Clerk of Court is respectfully directed to close ECF No. 116.

SO-ORDERED 3/10/2021
